*763MEMORANDUM BY THE COURT
The case presents the not uncommon situation where a dependent mother has several children living but only one contributes to her support. In the case at bar, plaintiff alone contributed to his mother’s support. The other children not only failed to contribute, but were unable to do so had they desired. Under repeated decisions of this court plaintiff, as chief carpenter in the United States Navy, is entitled to the allowance granted by law for an officer with a dependent mother for the period involved in the case. Judgment will be rendered in his favor in accordance with this conclusion and the findings of fact. It is so ordered.